DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, and 13-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9527370 to Scott et al.
Re: claims 1, 2, 38, and 39.  Scott et al. show in figures 2 and 3 a vibration reduction sheet comprising: a damping patch 20 or 20, 42 (i.e. an elastic material such as polyurethane elastomer as described in col. 3 lines 6-15 which has a Young’s modulus generally around 0.001 to 0.010 GPa) having a Young’s modulus; a stiffening patch 26 or 26, 52 (i.e. a fiber reinforced plastic or CFRP as described in col. 2 lines 34-46 which has a Young’s modulus around 120 GPa) having a Young’s modulus, wherein the ratio of the stiffening patch Young’s modulus to the damping patch Young’s modulus is greater than or equal to 100; and a substrate 12 having a substrate face shown in the area at the end of the lead line of 12 in contact with the damping patch 20 or 20, 42 and the stiffening patch 26 or 26, 52 i.e. via the respective adhesive layer in the case of damping patch 20 and stiffening patch 26, wherein the damping patch and the stiffening patch are not in contact with one another as shown.  With regards to claims 38 and 39 see col. 1 lines 10-26.
Re: claim 4. In an alternate interpretation Scott et al. show in figures 2 and 3 the damping patch may be interpreted 18, 20 or 18, 38, 20, 42 that substantially surrounds the stiffening patch 26 or 26, 52.  
Re: claims 5 and 13.  Scott et al. show in figures 2 and 3 the limitation wherein the damping patch 20, 42 comprises one or more of an adhesive, a thermoplastic polyurethane, foam, metal, composite, or a rubber or particularly an adhesive 42.
Re: claims 6 and 14.  Scott et al. show in figures 2 and 3 the limitation wherein the damping patch 20, 42 comprises one or more layers of a damping material 20 and one or more layers of a stiffening material 42 wherein a majority of the thickness of the damping patch consists of the one or more layers of the damping material 20 as shown.
Re: claims 7 and 15.  Scott et al. show in figures 2 and 3 the limitation wherein the stiffening patch comprises a metal, a carbon fiber reinforced plastic, a glass fiber reinforced plastic or a combination thereof, or particularly a carbon fiber reinforced plastic as described in col. 2 lines 34-46.
Re: claims 8 and 16.  Scott et al. show in figures 2 and 3 the limitation wherein the stiffening patch 26, 52 comprises one or more layers of a stiffening material 26, and one or more layers of a damping material 52, wherein a majority of the thickness of the stiffening patch consists of the one or more layers of the stiffening material 26.
Re: claims 9 and 24.  Scott et al. show in figures 2 and 3 the limitation wherein the damping patch 18, 20 or 18, 38, 20, 42 in an alternate interpretation comprises a first damping patch 18 or 18, 38, and wherein the vibration reduction sheet further comprises: a second damping patch 20 or 20, 42  in contact with the substrate face, wherein the second damping patch is not in contact with the stiffening patch 26 or 26, 52, and wherein the stiffening patch is located between the first and second damping patches along the substrate face as shown in figure 3.  With regards to claim 24, the second damping patch 20 is in connection with the base structure 12 via element 42.
Re: claims 10 and 11.  Scott et al. show in figures 2 and 3 a vibration reduction sheet comprising: a damping patch 20 or 20, 42 having a Young’s modulus (i.e. an elastic material such as polyurethane elastomer as described in col. 3 lines 6-15 which has a Young’s modulus generally around 0.001 to 0.010 GPa); and a stiffening patch 26 or 26, 52 having a Young’s modulus (i.e. a fiber reinforced plastic or CFRP as described in col. 2 lines 34-46 which has a Young’s modulus around 120 GPa), wherein the ratio of the stiffening Young’s modulus to the damping Young’s modulus is greater than or equal to 100; wherein the damping patch and the stiffening patch are in contact with one another via portion 28; and wherein the damping patch and the stiffening patch are not coextensive with one another because there is a space between the two patches along a substrate face shown in the area at the end of arrow 12.
Re: claims 17 and 29.  Scott et al. show in figures 1-3 in an alternate interpretation the limitation of a substrate 42, 52 having a substrate face in contact with the damping patch 20 and the stiffening patch 26 wherein the damping and stiffening patches are not in contact with one another and a method of reducing the vibration of a base structure 12, the method comprising: providing a base structure 12 that is subject to vibration, and connecting the vibration reduction sheet of claim 1 to the base structure 12 as shown in figures 1 and  2, thereby reducing the vibration of the base structure 12.
Re: claims 18 and 30.  Scott et al. show in figures 1-3 the limitation wherein the base structure 12 comprises a cantilever having a fixed end or end of structure or vehicle door 12 connected to a support or the body of the vehicle, and a free end opposite the fixed end as shown in figure 1.
Re: claim 19.  Scott et al. show in figures 1-3 the limitation wherein the stiffening patch 26 being disposed closer to the fixed end than the damping patch 20 is as shown in figure 1.
Re: claims 20 and 31.  Scott et al. show in figures 1-3 the limitation wherein the base structure 12 comprises a beam or plate or particularly a plate having a first or top fixed end connected to a first or top support portion of the vehicle body portion, a second or bottom fixed end connected to a second or bottom support portion of the vehicle body portion. 
Re: claim 21.  Scott et al. show in figures 1-3 the limitation wherein the damping patch 18, 20 in an alternate interpretation comprises a first damping patch 18, and wherein the vibration reduction sheet further comprises: a second damping patch 20 in connection with the base structure 12, wherein the first damping patch 18 is disposed closer to the first fixed end than the stiffening patch 26 is, and wherein the second damping patch 20 is disposed closer to the second or bottom fixed end than the stiffening patch 26 is since the second damping patch 20 extends farther towards the bottom than the stiffening patch 26 as shown in figures 1 and 2. 
Re: claims 22, 23, 32, and 33.  Scott et al. show in figures 1-3 the limitation wherein the base structure 12 in the form of a vehicle door panel comprises a plate having a plate perimeter or the door frame surround, wherein a majority/substantially all of the plate perimeter is connected to one or more supports or the vehicle body particularly when the vehicle door is closed.
Re: claims 25-28 and 34-37.  Scott et al. disclose in col. 1 lines 60-62 the limitation wherein the base structure is a component of an automobile or particularly a vehicle door panel which comprises a metal or a polymer or particularly a metal comprising aluminum. 
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foreign references JP-57151347 and WO-2014194294 teach the use of sheets for vehicle door panels, JP-2003149847 teaches the use of polyurethane elastomer having a Young’s modulus of .001-.010 GPa, and JP-2006232169 teaches the use of carbon reinforced plastic having a Young’s modulus of 120 GPa.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 17, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657